Citation Nr: 1115631	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability, to include as secondary to service connected sural nerve impairment.  

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to service connected sural nerve impairment.  

3.  Entitlement to an increased rating for impairment of the sural nerve below the ankle with scars, currently rated by a 30 percent rating that includes a 10 percent extraschedular rating.    

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to September 1979. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  A January 2006 rating decision about which the Veteran was notified the same month found that new and material evidence had not been received to reopen the claim for service connection for a back disability claimed as secondary to sural nerve impairment; the Veteran did not appeal this decision and this is the most recent unappealed rating decision addressing this issue on any basis.    

2.  Additional evidence received since the January 2006 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a back disability, to include as secondary to sural nerve impairment. 

3.  The weight of the competent evidence is against a conclusion that the Veteran has a psychiatric disability that is etiologically related to service or service-connected sural nerve impairment. 

4.  Residuals of sural nerve impairment do not produce complete paralysis with the loss of dorsal foot flexion.  

5.  The only service connected disability is impairment of the sural nerve below the ankle with scars, rated as 30 percent disabling.  

6.  The Veteran reports education through four years of college and work experience in the field of job promotion; he reports he became too disabled to work in June 2005.  

7.  Service connected disability, by itself, does not preclude the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence to reopen the claim of entitlement to service connection for a back disability, to include as secondary to service connected sural nerve impairment, has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  A psychiatric disability was not incurred in or aggravated by service nor is it the result of or proximately due to, nor was it aggravated by, service connected impairment of the sural nerve.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

4.  The criteria for a rating in excess of 30 percent for impairment of the sural nerve below the ankle with scars are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8523 (2010).        

5.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in June 2007 prior to initial adjudication and an additional letter in August 2008 that informed the appellant of the information and evidence necessary to prevail in his claims.  With respect to the issue of whether new and material evidence has been received to reopen the claim for service connection for a back disability, the June 2007 letter was compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  As for the claim for an increased rating for impairment of the sural nerve, the August 2008 letter was substantially compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), to include providing the appellant with the relevant rating criteria.  
 
As for the duty to assist, the service treatment reports and voluminous post service medical reports have been obtained, as have reports from the Social Security Administration.  The Veteran was also afforded a VA examination in April 2008 that included an opinion as to whether the Veteran's psychiatric disability was the result of right sural nerve impairment and a June 2008 VA examination that included an opinion as to whether the Veteran's spine disability was the result of right sural nerve impairment and sufficient clinical findings to determine the proper rating to be assigned for the Veteran's sural nerve impairment.  As the reports from these examinations reflect that the Veteran's pertinent history contained in the claims files was considered and contain detailed clinical findings and opinions that are supported by adequate rationale, the Board does not concur with the assertion of the Veteran's attorney that these examinations were so inadequate that additional VA examinations are necessary to equitably adjudicate the Veteran's claims.  Moreover, because new and material evidence has not been received to reopen the claim for service connection for a back disability, another VA examination addressing this claim is not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  New and Material Evidence Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

A January 2006 rating decision about which the Veteran was notified the same month found that new and material evidence had not been received to reopen the claim for service connection for a back disability claimed as secondary to sural nerve impairment.  The Veteran did not appeal this decision; as such, it is final 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). This is the most recent unappealed rating decision addressing this issue on any basis.    

The record before the adjudicators at the time of the January 2006 rating decision included multiple prior final rating decisions beginning in October 1999 denying the Veteran's claim for service connection for a back disability as secondary to service connected sural nerve impairment.   It has not been contended that the Veteran incurred a back disability as a result of service, and while the service treatment reports reflect treatment for back pain in April 1978 and March 1979 with an impression in March 1979 of possible lumbosacral strain, the examination of the spine at the July 1979 separation examination was negative.  

The post service evidence does reflect treatment for what was diagnosed by MRI in 1999 as straightening of the normal lordosis possibly due to lumbar spasms and a L4-L5 disc bulge.  At an August 2005 VA examination, the Veteran reported that he had been experiencing back pain since 1999, with radiating pain to his right leg beginning in approximately May 2005.  The diagnoses following the examination included right lumbar radiculopathy, which the examiner stated was more likely than not related to lumbar discogenic disease and not related to a sural nerve lesion.  

The records before the adjudicators in January 2006 also included an October 2005 VA outpatient treatment report that included the assessment that the Veteran had chronic low back pain that "might be associated [with] altered walking dynamics related to paresis and numbness of the leg."  Also submitted by the Veteran was a medial treatise dated in March 2004 discussing the relationship between limping and back pain.   

The evidence received since the January 2006 evidence includes photocopies of evidence previously considered such as the October 2005 VA outpatient treatment report referenced above and the medical treatise dated in March 2004 discussing the relationship between limping and back pain.  Clearly, such photocopies of evidence previously considered do not represent "new" evidence.  

The additional evidence also includes more recent private clinical reports reflecting treatment for back pain not previously considered.  However, as none of these reports contain any opinions from an examiner linking an identifiable current back disability to the service connected sural nerve impairment, and the basis for the previous denials of service connection was the lack of such evidence, this evidence cannot be considered "material."  Thus, as the additional evidence received since the January 2006 rating decision not previously of record does not include any competent medical evidence linking the Veteran's back disability to service or service connected sural nerve impairment, the additional evidence is not "new" and "material" as defined by the controlling legal authority because when it is considered in connection with evidence previously assembled, it does not raise a reasonable possibility of substantiating the claim of service connection for a back disability.

As the Board concludes that the Veteran has failed to present sufficient "new" and "material" evidence to reopen the claim for service connection for a back disability, no further adjudication of this claim is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).



B.  Service Connection for a Psychiatric Disability 

It has not been asserted that the Veteran has a psychiatric disorder directly as a result of service, but instead due to service connected sural nerve impairment.  This fact notwithstanding, review of the service treatment reports, to include the reports from the July 1979 separation examination, do not reveal a psychiatric disability. 

The post-service evidence includes VA and private clinical reports dated from 2005 reflecting treatment for psychiatric problems, with diagnoses to include mixed anxiety and depression disorder; depression and anxiety, NOS; and major depressive affective disorder.  With respect to any clinical evidence to support the assertion that Veteran's psychiatric problems may be related to impairment of the sural nerve, there is a June 2005 VA outpatient treatment report that reflects an assessment that the Veteran had symptoms of depression "related to acute loss of functionality," but the principal physical limitations described at that time by the Veteran and shown upon examination were not related to service-connected sural nerve impairment, instead to the Veteran's back.  Moreover, the only medical opinion addressing the possibility of a relationship between a psychiatric disability and service connected sural nerve impairment, the opinion following an April 2008 VA examination, was that the Veteran's major depressive disorder was not the result of the service-connected sural nerve disability (aside from some "marginal detriment" to the Veteran's mood, which is understood to reflect a recognition of a difference between an anticipated, appropriate reaction to an adverse circumstance, and a symptom/genesis of a formal mental disorder).  As a rationale for the opinion, which was preceded by a review of the pertinent clinical evidence, the examiner noted that the Veteran's primary complaint was back pain rather than right lower leg nerve pathology.  

A review of the remaining evidence does not reveal any clinical evidence linking a current psychiatric disorder of the Veteran to the service connected sural nerve impairment.  Medical treatise evidence discussing the relationship between pain and psychiatric impairment has been received but is not probative as it provided no information specific to the Veteran.  As for the Veteran's assertions linking psychiatric problems to his sural nerve impairment, while he is competent to describe his mood and his perceived source for it, any sort of formal conclusion as to a relationship between psychiatric impairment, and service connected disability must come for a qualified medical source.  This has not occurred.   

Given the above, and the fact that the opinion following the April 2008 VA examination has been uncontradicted by any competent medical evidence specific to the Veteran, the Board finds that the probative weight of the negative exceeds that of the positive, and the claim for service connection for a psychiatric disability must therefore be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability, the doctrine is not for application.  Gilbert, supra.  
 
C.  Increased Rating for Impairment of the Sural Nerve

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

A 20 percent rating is assigned for severe incomplete paralysis of the anterior tibial (deep peroneal) nerve.  38 C.F.R. § 4.124a, DC 8523.  A 30 percent rating requires complete paralysis with the loss of dorsal flexion of the foot.  Id.  

The service treatment reports reflect treatment in 1979 for a puncture wound to the right foot, and surgery was performed on the right foot after service in February  1981 for complaints of retained glass in the lateral aspect of the right foot.  Thereafter, service connection for a foreign body in the lateral aspect of the right foot was granted in April 1981.  Following the expiration of a temporary 100 percent rating for convalescence, a noncompensable rating was assigned under DC 5284.  An October 1981 VA evaluation resulted in an impression of a sensory deficit in the distribution of the right sural nerve, and a December 1981 rating decision listed the service connected disability in part as post operative sural nerve entrapment of the right foot, rated as 10 percent disabling under DC 5284-8630.  This decision also listed as part of the service connected disability a post operative tender scar and keloid, rated as 10 percent disabling under DC 7804.  In May 1983, a rating decision assigned a single 20 percent rating for right sural nerve impairment and scarring under DC 8722.  After the Veteran's right ankle was placed in a brace, a September 1987 rating decision granted a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30, with the 20 percent rating restored thereafter and listed under DC 8523.  

Thereafter, a March 1992 Board decision denied an increased schedular evaluation for the right ankle but granted an additional extraschedular rating of 10 percent.  The April 1992 rating decision that followed this decision listed the service connected disability as impairment of the sural nerve, right, below ankle with scars including a scar of the right foot.  A 30 percent rating was assigned under DC 8599-8523, and this rating has been continued until the present time.  

The more recent clinical evidence pertinent to the service connected sural nerve impairment includes reports from an August 2005 VA examination, at which time it was concluded that the Veteran's sural nerve lesion was "overshadowed" by his non service connected lumbar radiculopathy.  Upon sensory examination at this time, the Veteran claimed no vibration perception at the ankle level and the pinprick perception was lost in the whole right leg without any dermatomal, neuropathic or radiculopathic pattern.  At a June 2008 VA examination, testing of the lower extremities showed normal reflexes, motor strength, and sensation, and the examiner described the nerve injury in the lower extremity as being mild and to be sensory rather than motor in nature.  

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately.  See 38 C.F.R. § 4.25.  However, 38 C.F.R. § 4.14, provides that evaluation of the same disability under various diagnoses is to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

As indicated above, the rating of 30 percent currently in effect for the disability at issue reflects a 20 percent schedular evaluation and a 10 percent extraschedular evaluation.  As such, in order to warrant a schedular rating in excess of 20 percent under the diagnostic code chosen by the RO to rate the disability at issue, it must be shown that there is complete paralysis of the foot with the loss of dorsal flexion of the foot due to the service connected right sural nerve impairment. 38 C.F.R. § 4.124a, DC 8523.  Such findings are clearly not shown by the findings from the June 2008 VA examination, nor is there any other clinical evidence of record that demonstrates that the Veteran's right sural nerve impairment results in complete paralysis of the foot with the loss of dorsal flexion of the foot.  A review of other potentially applicable diagnostic codes, including those pertaining to the skin, does not reveal a provision under which an increased schedular rating may be assigned given the clinical findings of record.  

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008).  Here, the Veteran is already assigned an extra-schedular evaluation, and therefore, further consideration in this regard is not warranted.  

The Veteran asserts a much more debilitating condition due to his service connected right sural nerve impairment than is reflected in the current rating, and the Board fully respects the Veteran's sincere assertions in this case.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above.  See Espiritu, Jandreau, Buchanan, supra.  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claim for an increased rating for impairment of the right sural nerve must be denied.  Gilbert, 1 Vet. App. at 49.   




D.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The only service connected disability is impairment of the sural nerve below the ankle with scars, rated as 30 percent disabling as set forth above.  Thus, as shown above, the service-connected disability does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  

On a TDIU application filed in November 2007, the Veteran reports education through four years of college and work experience in the field of job promotion.  He  reports therein that he became too disabled to work in June 2005.  Review of the clinical evidence of record, as referenced above, reveals significant non-service connected disability, to include that involving the back and a variously diagnosed psychiatric disorder, and the service connected sural nerve impairment was described as being mild and solely sensory in nature upon the most recent VA examination.  There is not of record a finding from a medical professional indicating that service connected disability, alone, renders the Veteran unemployable.  As such, while it is possible that impairment of the sural nerve may preclude certain occupations, to conclude that all, including sedentary, forms of employment are precluded by service connected disability would not be reasonable given the evidence as set forth above.  As was noted in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993): 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).  Van Hoose, 4 Vet. App. at 363.

Thus, in this case, as in Van Hoose, it is the Board's conclusion that all employment, even sedentary, has not been precluded due solely to service-connected disability.  Thus, the RO's decision not to refer this issue to the Director of Compensation and Pension Service for consideration of a TDIU was correct.  

In making the above determination, the Board does not find from a review of the evidence of record that the credibility of the Veteran's communications with regard to this issue is in significant question.  He is not, however, competent to make a determination as to whether he is unemployable solely due to service connected disability under the pertinent legal criteria.  In short, the Board finds that the probative weight of the negative evidence exceeds the positive with respect to the claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU must therefore be denied.  See 38 C.F.R. § 5107(b); Gilbert, supra. 


ORDER

New and material evidence having not been received, the claim for service connection for a back disability, to include as secondary to service connected sural nerve impairment, is not reopened and this aspect of the appeal is denied. 

Entitlement to service connection for a psychiatric disability, to include as secondary to service connected sural nerve impairment, is denied.  

Entitlement to a rating in excess of 30 percent for impairment of the sural nerve below the ankle with scars is denied. 

Entitlement to TDIU is denied.    


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


